UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1956


JONES, BLECHMAN, WOLTZ & KELLY, PC,

                Plaintiff - Appellee,

          v.

TATYANA A. BABAKAEVA,

                Defendant – Appellant,

          and

NIKOLAI I. SINKINE,

                Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:08-cv-00123-RAJ-JEB)


Submitted:   March 30, 2010                 Decided:   April 21, 2010


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tatyana A. Babakaeva, Appellant Pro Se. Raymond Bernard Bacon,
QUADROS & ASSOCIATES, PC, Newport News, Virginia; Lawrence Hoyt
Glanzer, ROUSSOS LASSITER GLANZER & MARCUS, PLC, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tatyana    A.    Babakaeva         seeks    to    appeal     the    district

court’s order, entered after a hearing, denying her motion to

strike    Plaintiff’s      Fed.      R.    Civ.    P.    41(a)(1)(A)(i)          notice    of

voluntary dismissal.            In its order, the district court stated

that “[t]he dismissal of the case remains effective as of the

date of the Notice of Voluntary Dismissal.”                              We dismiss the

appeal.

              Babakaeva    did       not   file    an     answer    or    a     motion    for

summary judgment prior to the filing of the Rule 41(a)(1)(A)(i)

notice.       Therefore,       the    voluntary         dismissal      became    effective

upon filing of the notice with the clerk of the district court.

At that point, the action terminated, and the district court was

divested of jurisdiction.             See In re Matthews, 395 F.3d 477, 480

(4th Cir. 2005); Marex Titanic, Inc. v. The Wrecked & Abandoned

Vessel,   2    F.3d     544,   546    (4th       Cir.    1993).        Accordingly,       the

district court was without authority to conduct the hearing or

to enter the order Babakaeva seeks to appeal, and that order is

void.     See Safeguard Business Sys., Inc. v. Hoeffel, 907 F.2d

861   (8th    Cir.    1990).         The   order        being   void,     the    voluntary

dismissal      remains    effective         as    of     the    date     the    notice     of

dismissal was filed in the district court.



                                             2
            We accordingly deny leave to proceed in forma pauperis

and dismiss the appeal.      We dispense with oral argument because

the facts and legal contentions are adequately addressed in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3